In an action by a wife for a judicial separation, in which a judgment had been entered in her favor awarding to her $150 a week permanent alimony (on which the husband paid the income taxes), the wife appeals from so much of an order of the Supreme Court, Kings County, entered January 15, 1963 after a non jury trial before a Special Referee, granting the wife’s motion to increase the amount of such alimony, as: (1) limited such increase to $50 and fixed the alimony at $200 per week, effective November 8, 1962; and (2) limited to $1,500 the award to her of counsel fees. Order affirmed, without costs. On the record before us it does not appear with sufficient certainty that the husband’s income or the value of his asséts warrants a greater increase in the alimony at the present time. [For prior appeal, see 11 A D 2d 1064.] Kleinfeld, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.